DETAILED ACTION
Claim Interpretation
	Claim 19 recites a push-pull rod of the activation mechanism.  This limitation is no longer interpreted under 112f as a push-pull rod is a specific structure.
Acknowledgements
	The amendments filed on 5/14/2021 have obviated the previous claim objections and 112 rejections.  The amendments are entered with this action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
On line 23 of claim 19, “to” has been inserted in between “response” and “engagement”.
On line 5 of claim 20, “movable” has been inserted in between “the” and “first”.
On line 1 of claim 21, “19” has been replaced by --20--.
On line 3 of claim 22, “the first sphere” has been replaced by --the first sphere of the plurality of spheres--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: See the reasons for allowance in the final office action mailed on 3/16/2021.  The examiner’s amendments above have been made to cure minor informalities.  Claim 19 had a grammatical error, claim 20 had a minor antecedent basis issue, claim 21 had an improper dependency (no antecedent basis for “set of balls”), and claim 22 had a minor antecedent basis issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/THEODORE J STIGELL/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
THEODORE J. STIGELL
Primary Examiner
Art Unit 3783